United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1284
Issued: December 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 29, 2012 appellant filed a timely appeal of a January 17, 2012 schedule award
decision of the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than 11 percent impairment to the right upper
extremity and 11 percent impairment to the right lower extremity, for which she received
schedule awards.

1

Appellant indicated that she was appealing a January 20, 2012 decision. The Board notes, however, that the
case record does not contain an adverse decision issued by OWCP on that date.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 17, 2006 appellant, then a 50-year-old letter carrier,
sustained multiple lacerations to the right and left legs, a puncture wound to the right leg, foot
and wrist, a right thigh large ecchymosis (contusion/bruise), post-traumatic neuromas of the
sensory branch of the ulnar nerve on the lateral dorsum of the right foot and causalgia of the
bilateral legs and right wrist as a result of being bitten by a dog while she delivered mail at
work.3
On October 26, 2009 appellant filed a claim for a schedule award.
By letter dated November 4, 2009, OWCP requested Dr. Durga Yalamanchili, an
attending internist, to determine the extent of appellant’s employment-related permanent
impairment based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Yalamanchili was afforded 30 days
to submit the requested evidence. He did not respond.
By letter dated August 23, 2011, OWCP referred appellant, together with the case record
and a statement of accepted facts, to Dr. Michael E. Holda, a Board-certified orthopedic surgeon,
for a second opinion. In a September 7, 2011 medical report, Dr. Holda noted appellant’s
complaints of pain in the right leg, wrist and upper extremity. Appellant rated her right leg pain
as a 6 and her right wrist pain as a 5 on a scale of 1 to 10. Dr. Holda obtained a history of the
April 17, 2006 employment injuries and her medical treatment, family, social and employment
background. He reviewed the medical record and statement of accepted facts. Dr. Holda
reported essentially normal findings on physical examination with exceptions. Appellant
ambulated slowly favoring her right leg. She had swelling and restricted motion with pain and
tenderness to superficial palpation of the right foot. The right foot was cooler than the left foot
and it had discoloration. Appellant had restricted motion of the right elbow and wrist with pain.
She also had tenderness to superficial palpation and swelling of the right wrist. The right hand
was cooler than the left hand and it apparently had discoloration. Dr. Holda diagnosed reflex
sympathetic dystrophy of the right upper and lower extremities.
Dr. Holda advised that appellant had reached maximum medical improvement. He found
that, under Table 15-24 of the sixth edition of the A.M.A., Guides, she had complex regional
pain syndrome (CRPS) of the right upper extremity. Referring to Table 15-25, objective
diagnostic criteria for CRPS, appellant met multiple objective diagnostic criteria such as skin
discoloration, coolness of the skin in the right wrist area, mild edema, atrophy and stiffness
which resulted in five points. Dr. Holda assessed an adjustment of three for Functional History
(GMFH) and an adjustment of two each for physical and Clinical Study (GMCS) examinations.
Applying his findings to Table 15-26, he concluded that appellant was in class 1 with a default
grade of D for CRPS which resulted in 11 percent impairment of the right upper extremity.
Regarding the right lower extremity, Dr. Holda determined that appellant met the standard of
Table 16-3 under diagnostic criteria for CRPS based on her hyperalgesia and coolness of the
3

Prior to the instant claim, appellant was involved in a motor vehicle accident and filed a claim under OWCP File
No. xxxxxx163. OWCP accepted her claim for right ankle sprain. On November 2, 2010 appellant retired on
disability from the employing establishment.

2

skin, edema and trophic changes. Under Table 16-14, he determined that these clinical signs
resulted in five points. Applying his finding to Table 16-15, CRPS of the lower extremities,
Dr. Holda determined that appellant was in class 1 with a default grade of D. He assessed an
adjustment of 3 for functional history and an adjustment of 2 each for physical examination and
clinical studies examinations, resulting in an 11 percent impairment of the right lower extremity.
On October 24, 2011 OWCP’s medical adviser, reviewed the medical record as well as
Dr. Holda’s report. Regarding the right lower extremity, he determined that appellant had a class
1 CRPS diagnosis with a default impairment of seven percent under the CRPS Grid (Table 1615) on page 541 of the sixth edition of the A.M.A., Guides. The class 1 diagnosis was selected
because appellant met four of the diagnostic criteria listed in Table 16-13. The medical adviser
assessed a grade 1 modifier for functional history for an antalgic limp. He stated that
Dr. Holda’s assessment of a grade 3 modifier for functional history was not substantiated based
on his finding that appellant ambulated slowly favoring her right leg, but did use a gait aid. The
medical adviser assessed a grade 2 modifier for physical examination for moderate palpatory
findings and a grade 2 modifier for clinical study which confirmed moderate pathology. He
averaged the above modifiers which resulted in a value of 2 to adjust the impairment class. The
medical adviser then applied the grade modifiers to the net adjustment formula for a net
adjustment of two, which resulted in a class 2 impairment with a default grade of D which
represented 11 percent impairment of the right lower extremity.
Regarding the right upper extremity, OWCP’s medical adviser determined that appellant
had a class 1 CRPS diagnosis with a default impairment of seven percent under the CRPS Grid
on page 541. The class 1 diagnosis was selected because she met four of the diagnostic criteria
listed in Table 16-13. The medical adviser assessed a grade 3 modifier for functional history for
pain at rest, a grade 2 modifier for physical examination for moderate palpatory findings and a
grade 2 modifier for clinical study for confirmed moderate pathology. He averaged the above
modifiers which resulted in a value of 2 to adjust the impairment class. The medical adviser then
applied grade modifiers to the net adjustment formula for a net adjustment of two, which resulted
in a class 2 impairment with a default grade of D which represented 11 percent impairment of the
right lower extremity. He stated that although the exact date of maximum medical improvement
was difficult to determine, it was reasonable that appellant reached maximum medical
improvement on April 17, 2007, one year after her injury.
On November 16, 2011 OWCP requested that Dr. Holda provide whether appellant’s
claim should be expanded to include CRPS of the right upper and lower extremities. If so,
Dr. Holda was requested to determine whether the 11 percent impairment ratings for the right
upper and lower extremity were still appropriate.
In a November 23, 2011 report, Dr. Holda stated that appellant’s case already included
the diagnosis of CRPS, another term for causalgia, which was part of the statement of accepted
facts. His previous impairment ratings included the CRPS diagnosis and, therefore, remained the
same.
In a January 17, 2012 decision, OWCP granted appellant a schedule award for 11 percent
impairment to the right upper extremity and 11 percent impairment to the right lower extremity
based on the opinions of Dr. Holda and OWCP’s medical adviser.

3

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 For decisions issued after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
In addressing upper and lower extremity impairments, the sixth edition requires
identification of the impairment class for the diagnosed condition, which is then adjusted by
grade modifiers based on functional history, physical examination and clinical study. The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
proving rationale for the percentage of impairment specified.11
ANALYSIS
OWCP accepted appellant’s claim for multiple lacerations to the right and left legs, a
puncture wound to the right leg, foot and wrist, a right thigh large ecchymosis (contusion/bruise),
post-traumatic neuromas of the sensory branch of the ulnar nerve on the lateral dorsum of the
right foot and causalgia of the bilateral legs. On January 17, 2012 appellant received a schedule
award for 11 percent impairment to the right upper extremity and 11 percent impairment to the
right lower extremity. The Board finds that she did not meet her burden of proof to establish that
she sustained greater impairment.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausbon N. Johnson, 50 ECAB 304 (1999).

7

Supra note 4.

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2010).

9

Id. at Chapter 3.700, Exhibit 1 (January 2010).

10

A.M.A., Guides 411, 521.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010).

4

Appellant has failed to submit any evidence by a treating physician finding greater
impairment to the right upper or lower extremities related to the accepted conditions. Both
Dr. Holda, an OWCP referral physician, and OWCP’s medical adviser, rated 11 percent
impairment to the right upper extremity and 11 percent impairment to the right lower extremity
due to her accepted conditions.
Dr. Holda determined that appellant had a class 1 impairment with a default grade of D.
He assessed an adjustment of 3 for functional history and an adjustment of 2 each for physical
and clinical study examinations, resulting in 11 percent impairment of the right lower extremity.
The file was then properly routed to OWCP’s medical adviser, for an opinion concerning
the nature or percentage of permanent impairment in accordance with the A.M.A., Guides.12 On
October 24, 2011 he utilized Dr. Holda’s findings, referenced the sixth edition of the A.M.A.,
Guides and concurred with his opinion that appellant had 11 percent impairment to the right
upper extremity and 11 percent impairment to the right lower extremity. The medical adviser
noted that while Dr. Holda used a grade 3 modifier for functional history he used a grade 1
modifier for an antalgic limp. He assessed a grade 2 modifier for physical examination for
moderate palpatory findings and a grade 2 modifier for clinical studies. Applying the net
adjustment formula resulted in a modifier of 2 resulting in a class 2 impairment with a grade D
default value still represented 11 percent impairment of the right lower extremity. The Board
finds that the medical evidence of record establishes that appellant has no more than 11 percent
impairment to the right upper extremity and 11 percent impairment to the right lower extremity.
On appeal, counsel contended that OWCP’s decision is contrary to fact and law. As
stated, the weight of the medical evidence does not establish that appellant sustained more than
11 percent impairment each to the right upper and lower extremities, for which she received
schedule awards. There is no other medical evidence of record addressing the extent of
appellant’s permanent impairment under the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than 11 percent
impairment to the right upper extremity and 11 percent impairment to the right lower extremity,
for which she received schedule awards.

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

